DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed December 8, 2021. As directed by the amendment: Claims 1 and 7 have been amended. Claim 17 was cancelled. Claims 1-16, 18, and 19 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over del Rio et al. (US 2012/0259337), herein referred to as del Rio, and in view of Crim et al. (US 3,797,497), herein referred to as Crim.
Regarding claim 7, del Rio discloses a medical device (10) (figures 1A, 1B, 2) comprising a handpiece (e.g. 33, 178, 190), a locking ring (14, 34, 36) that is separable from the handpiece (e.g. 33, 178, 190) (figure 1B), the locking ring (14, 34, 36) including an inner passageway (171, see figure 1B below) configured to (i.e. capable of) receive a portion of the handpiece (e.g. 33, 178, 190) therethough (figure 2), an adaptor (see figure 1B below), the adaptor (see figure 1B below) configured to (i.e. capable of) be connectable to the handpiece (e.g. 33, 178, 190) (figure 2), and an extension tube (see figure 1B below) configured to (i.e. capable of) be partially received within the adaptor (see figure 1B below), the extension tube (see figure 1B below) configured to (i.e. capable of) partially receive a drive shaft (18) of a working member (19) (figure 1A). 

    PNG
    media_image1.png
    478
    864
    media_image1.png
    Greyscale


However, Crim teaches an adaptor (108) having a slot (109) and lock screw arrangement (111) (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide del Rio’s adaptor with a slot and lock screw arrangement as taught by Crim, since such a modification would provide additional securement for locking the parts together. 
Thus, the modified del Rio’s medical device has wherein the slot and lock screw arrangement (figure 5 of Crim) is configured to (i.e. capable of) adjustably lock the extension tube (see figure 1B of del Rio above) along the drive shaft of the working member (19 of del Rio).
Regarding claim 8, the modified del Rio’s medical device has wherein the locking ring (14, 34, 36 of del Rio) is configured to (i.e. capable of) have one or more slots (another element 171 of figure 1B of del Rio). 
Regarding claim 9, the modified del Rio’s medical device has wherein the one or more slots (another element 171 of figure 1B of del Rio) are configured to (i.e. capable of) work together with a locking pin (178 of del Rio) to lock the drive shaft of the working member (19 of del Rio).
Regarding claim 10, the modified del Rio’s medical device has wherein the one or more slots (another element 171 of figure 1B of del Rio) comprise one set of open slots (considered open when parts are disassembled).
.

Allowable Subject Matter
Claims 1-6, 12-16, 18, and 19 are allowed.

Response to Arguments
Applicant's arguments filed December 8. 2021 have been fully considered.
Applicant’s arguments on pages 5-7, under 35 U.S.C. 103, of the Remarks directed to amended claim 1 and the combination of references (del Rio in view of Crim) are persuasive. However, applicant’s arguments on pages 7-9 under 35 U.S.C. 103, of the Remarks directed to amended claim 7 and the combination of references (del Rio in view of Crim) are not persuasive, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SI MING KU/Primary Examiner, Art Unit 3775